DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to Restriction Election filed on 01/07/2021.
Currently claims 1-14 are pending in the application.
Election/Restrictions
Applicant's election with traverse of Species A, Claims 1-14, in the reply filed on 01/07/2021 is acknowledged. Based on applicant’s persuasive arguments, the restriction requirement of 11/13/2020 has been withdrawn in whole. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner. 

Claim Objections
Claims 8 and 20 are objected to because of the following informalities:  
Regarding claim 8, the limitation of the claim, “An organic electroluminescent display substrate, comprising the organic electroluminescent device of claim 1”, should be rewritten in an independent form with all the limitations of claim 1 for fee calculation purposes.
Regarding claim 10, the limitation of the claim, “An organic electroluminescent display apparatus, comprising the organic electroluminescent display substrate of claim 8”, should be rewritten in an independent form with all the limitations of claims 1 and 8 for fee calculation purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0267619 A1 (Yamada) and further as evidenced by ‘Influence of n-type versus p-type AlGaN electron-blocking layer on InGaN/GaN multiple quantum wells light-emitting diodes’, Yun Ji et al., APPLIED PHYSICS LETTERS 103, pp. 053512-1 – 053512-5, 2013 (Ji). 
Regarding claim 1, Yamada discloses, an organic electroluminescent device (10/30/20; Fig. 1; [0085]; i.e. anode/charge transport layer/cathode), comprising an anode (10; Fig. 1; [0085]; i.e. anode), a cathode (20; Fig. 1; [0085]; i.e. cathode), and 
a light emitting layer (33; Fig. 1; [0086]; i.e. light emitting region) between the anode (10) and the cathode (20), 

    PNG
    media_image1.png
    407
    473
    media_image1.png
    Greyscale

wherein the organic electroluminescent device (10/30/20) further comprises a hole transport layer (31 and 32; Fig. 1; [0090]; i.e. hole injection transport region and electron blocking region) provided evidentiary reference Ji), and 
Note: Yamada teaches in para. [0099] that the material having a hole transporting capability has a property of transporting holes, a property of injecting holes, and a property of blocking electrons, regardless of whether the material is organic or inorganic.
But Yamada fails to teach explicitly, electrons of the highest occupied molecular orbit of the P-type doping material are excitable to the lowest unoccupied molecular orbit of the P-type doping material under the excitation of light to cause an electron transfer reaction from the highest occupied molecular orbit of the hole transport material to the highest occupied molecular orbit of the P-type doping material to occur.
However, Yamada teaches, the light emission occurs in light emitting layer 33 (Fig. 2; [0109]), and with this emitted light energy, it is obvious that the electrons of the highest occupied molecular orbit (HOMO level designated at the bottom of Fig. 2 at region 32; [0109], [0118]) of the P-type doping material (32) are capable of being excited to the lowest unoccupied 

    PNG
    media_image2.png
    465
    671
    media_image2.png
    Greyscale

As such, the functional description of ‘electrons of the highest occupied molecular orbit of the P-type doping material are excitable to the lowest unoccupied molecular orbit of the P-type doping material under the excitation of light to cause an electron transfer reaction from the highest occupied molecular orbit of the hole transport material to the highest occupied molecular orbit of the P-type doping material to occur’, does not define a structural aspect of the claimed invention. The organic desired result and does not provide for ascertainable structural limitations; as such, the examiner notes that since claims are the disclosure of the applicant’s invention for which protection is sought, therefore, this result is intrinsic to the claimed device. Thus ‘the excitation of electrons from HOMO level of P-type doping material to LUMO level of P-type doping material, causes an electron transfer reaction from the highest occupied molecular orbit (HOMO) of the hole transport material to the highest occupied molecular orbit of the P-type doping material to occur’ is considered taught by the prior art Yamada. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 
Regarding claim 3, Yamada fails to teach explicitly, the organic electroluminescent device of claim 1, wherein the electrons of the highest occupied molecular orbit of the P-type doping material are excitable to the lowest unoccupied molecular orbit of the P-type doping material under the excitation of light emitted from the light emitting layer.  
However, Yamada teaches, the light emission occurs in light emitting layer 33 (Fig. 2; [0109]), and with this emitted light energy, it is obvious that the electrons of the highest occupied molecular orbit (HOMO level designated 

    PNG
    media_image2.png
    465
    671
    media_image2.png
    Greyscale

As such, the functional description of ‘electrons of the highest occupied molecular orbit of the P-type doping material are excitable to the lowest unoccupied molecular orbit of the P-type doping material under the excitation of light emitted from the light emitting layer’, does not define a structural aspect of the claimed invention. Thus the above limitation recite a desired result and does not provide for ascertainable structural limitations; as such, the examiner notes that since claims are the disclosure of the applicant’s invention for which protection is sought, the electrons of the highest occupied molecular orbit of the P-type doping material are excitable to the lowest unoccupied molecular orbit of the P-type doping material under the excitation of light emitted from the light emitting layer’ is considered taught by the prior art Yamada. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 
Regarding claim 8, Yamada discloses, the organic electroluminescent display substrate (1; Fig. 1; [0084] - [0085]; i.e. organic EL element), comprising the organic electroluminescent device (10/30/20) of claim 1 (See the rejection of claim 1 above).  
Note: Yamada teaches in para. [0085] that the organic electroluminescent device (10/30/20) is formed over the substrate 40 in which a positive and negative charge transport layer (organic layer) 30 is interposed between an anode 10 and a cathode 20. The positive and negative charge transport layer 30 has a hole transporting capability and an electron transporting capability.

    PNG
    media_image1.png
    407
    473
    media_image1.png
    Greyscale

Regarding claim 10, Yamada discloses, an organic electroluminescent display apparatus, comprising the organic electroluminescent display substrate (1; Fig. 1; [0084] - [0085]; i.e. organic EL element) of claim 8 (See the rejection of claims 1 and 8 above).  
Note: Yamada teaches in para. [0085] that the organic electroluminescent element 1 consists of organic electroluminescent display device (10/30/20) including organic layer 30 interposed between anode 10 and cathode 20 formed over the substrate 40. This can be the main component of the organic electroluminescent display apparatus.

    PNG
    media_image1.png
    407
    473
    media_image1.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to claim 1, and further in view of US 2018/0269416 A1 (Hamade).
Regarding claim 2, Yamada teaches in claim 1, the organic electroluminescent device, wherein the electrons of the highest occupied molecular orbit of the P-type doping material are excitable to the lowest unoccupied 
But Yamada fails to teach explicitly, the excitation of light happens with a wavelength ranging from 380 nm to 780 nm.
However, in analogous art, Hamade discloses, the excitation of light happens with a wavelength ranging from 380 nm to 780 nm ([0119]). Hamade teaches in para. [0119] that the light emission occurs between the long wavelength region of 600 nm or more and the short wavelength region of visible light (blue to green) of less than 600 nm. Thus the range of wavelength overlaps the claimed range of from 380 nm to 780 nm. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, the industry standard visible light spectrum is from 380 nm to 700 nm, thus the emitted light would obviously cover the visible light spectrum.
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to claim 1, and further in view of “Extinction coefficient for red-shifted chlorophylls: Chlorophylld and chlorophyllf”, Yaqiong Li, Biochimica et Biophysica Acta, pp. 1292-1298, 2012 (Li).
Regarding claim 4, Yamada fails to teach explicitly, the organic electroluminescent device of claim 1, wherein a molar absorption coefficient of the P-type doping material ranges from 104 L.mol-1.cm-1 to 105 L.mol-1.cm-1.  
However, in analogous art, Li discloses, the organic electroluminescent device of claim 1, wherein a molar absorption coefficient of the P-type doping material (Chlorophyll a) ranges from 104 L.mol-1.cm-1 to 105 L.mol-1.cm-1 (Table 2; page 1296).  
Note: Li teaches molar absorption (extinction) coefficient of Chlorophyll a (P-type doping material, the same material used by the inventor) is 70.02 x 103 L.mol-1.cm-1. This value lies within the claimed range of from 104 L.mol-1.cm-1 to 105 L.mol-1.cm-1. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamada and Li before him/her, to modify the teachings of a P-type doping material as part of the hole transport layer as taught by Yamada and to include the teachings of molar absorption coefficient of the P-type doping material as taught by Li since molar absorption coefficient is a material property of p-type doping material Chlorophyll which provides an .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to claim 1, and further in view of US 2006/0194960 A1 (Kim) and further as evidenced by “Fundamentals of Atmospheric Radiation: An Introduction with 400 Problems”, Craig Bohren, ISBN: 978-3-527-40503-9, February 2006 (Bohren).
Regarding claim 5, Yamada teaches claim 1 but fails to teach, the organic electroluminescent device, wherein the P-type doping material comprises at least one of fluoroboron dipyrrole and chlorophyll.  
However, in analogous art, Kim teaches, a doping material ‘chlorophyll a’ which has peak molar absorption around wavelength 450 nm for blue light and around wavelength 670 nm for red light (Fig. 1; [0028]).  

    PNG
    media_image3.png
    548
    627
    media_image3.png
    Greyscale

Note: In order to explain why it is important to have ‘chlorophyll a’ as a component of p-base material, which is part of a hole transport layer of Yamada, the examiner would like to bring a teaching reference of Bohren, where it shows the visible spectrum of blue, green and red lights. According to Fig. 4.14 below of Bohren, blue light has a wavelength of 450 nm to 490 nm, green light has a wavelength of 490 nm to 560 nm, and red light has a wavelength of 630 nm to 700 nm. 

    PNG
    media_image4.png
    481
    873
    media_image4.png
    Greyscale

With this teaching of wavelengths of different emitted lights, a person with ordinary skill in the art would add a p-type doping material to the hole transport material which can absorb the maximum emitted light from the light emitting layer at a certain wavelength. The absorption spectrum of ‘Chlorophyll a’ of Kim as shown in Fig. 1 above is such a material which can absorb blue light of wavelength 450 nm and red light of wavelength 670 nm. It would facilitate the excitation of electrons of the highest occupied molecular orbit of the P-type doping material to the lowest unoccupied molecular orbit of the P-type doping material under the excitation of light emitted from the light emitting layer.
Thus with the teaching of Yamada and Kim, it can be concurred that the organic electroluminescent device, wherein the P-type doping material (material of electron blocking region 32; Fig. 1; [0090]; Yamada 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamada and Kim before him/her, to modify the teachings of a P-type doping material as part of the hole transport layer as taught by Yamada and to include the teachings of P-type doping material comprising chlorophyll as taught by Kim since using chlorophyll as a doping material, the p-doped layer can absorb blue light of wavelength 450 nm and red light of wavelength 670 nm very effectively. It would facilitate the excitation of electrons of the highest occupied molecular orbit of the P-type doping material to the lowest unoccupied molecular orbit of the P-type doping material under the excitation of light emitted from the light emitting layer. Absent this important teaching in Yamada, a person with ordinary skill in the art would be motivated to look for it in Kim while forming an organic electroluminescent device of Yamada.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to claim 1, and further in view of US 2018/0033996 A1 (Wang).
Regarding claim 6, Yamada teaches claim 1 but fails to teach, the organic electroluminescent device, wherein a mass of the P-type doping material in the hole transport layer is 0.01% to 1% of a total mass of the hole transport layer.  
However, in analogous art, Wang teaches, the organic electroluminescent device, wherein a mass of the P-type doping material in the hole transport layer (14; Fig. 1; [0027]; i.e. first hole transport layer) is 0.01% to 1% of a total mass of the hole transport layer (Fig. 1; [0027]).
Note: Wang teaches in para. [0027] that the mass percent of the P-type semiconductor material in the first hole transport layer 14 may be greater than or equal to 1% but less than or equal to 10%. Thus the mass percent taught by Wang does not overlap the claimed range of 0.01% to 1% but very close. In MPEP 2144.05 (I), it is stated that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamada and Wang before him/her, to modify the teachings of a P-type doping material as part of the hole transport layer as taught by Yamada and to include the teachings of mass percent of the P-type doping material in the hole transport layer as taught by Wang since the .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to claim 1, and further in view of US 2020/0111960 A1 (Li2).
Regarding claim 7, Yamada teaches claim 1 but fails to teach explicitly, the organic electroluminescent device, wherein a difference between 13an energy level of the highest occupied molecular orbit of the P-type doping material and an energy level of the highest occupied molecular orbit of the hole transport material is less than or equal to 0.3 eV.
However, in analogous art, Li2 teaches, the organic electroluminescent device, wherein a difference between 13an energy level of the highest occupied molecular orbit of the P-type doping material and an energy level of the highest occupied molecular orbit of the hole transport material is less than or equal to 0.3 eV ([0045]).
Note: Li2 teaches in para. [0045] that a difference in HOMO energy level between the hole transport layer and the electron blocking layer is less than or equal to 0.2 eV. Thus the energy level difference taught by Li2 overlaps the claimed range of less than or equal to 0.3 eV. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamada and Li2 before him/her, to modify the teachings of a P-type doping material as part of the hole transport layer as taught by Yamada and to include the teachings of difference in HOMO energy level between the hole transport layer and the electron blocking layer is less than or equal to 0.2 eV as taught by Li2 since having the low energy level difference would help reducing the power consumption of the organic electroluminescent device and thereby increase the lifetime of mass production device ([0045]). Absent this important teaching in Yamada, a person with ordinary skill in the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0267619 A1 (Yamada) and further as evidenced by ‘Influence of n-type versus p-type AlGaN electron-blocking layer on InGaN/GaN multiple quantum wells light-emitting diodes’, Yun Ji et al., APPLIED PHYSICS LETTERS 103, pp. 053512-1 – 053512-5, 2013 (Ji). 
Regarding claim 11, Yamada discloses, a manufacturing method of an organic electroluminescent device (10/30/20; Fig. 1; [0085]; i.e. anode/charge transport layer/cathode), comprising: 
forming an anode (10; Fig. 1; [0085]; i.e. anode), a cathode (20; Fig. 1; [0085]; i.e. cathode), and 
a light emitting layer (33; Fig. 1; [0086]; i.e. light emitting region) between the anode (10) and the cathode (20), and 

    PNG
    media_image1.png
    407
    473
    media_image1.png
    Greyscale

evidentiary reference Ji), 
But Yamada fails to teach explicitly, wherein electrons of the highest occupied molecular orbit of the P-type doping material are excitable to the lowest unoccupied molecular orbit of the P-type doping material under the excitation of light to cause an electron transfer reaction from the highest occupied molecular orbit of the hole transport material to the highest occupied molecular orbit of the P-type doping material to occur.
However, Yamada teaches, the light emission occurs in light emitting layer 33 (Fig. 2; [0109]) and with this emitted light energy, it is obvious that the electrons of the highest occupied molecular orbit (HOMO level designated at the bottom of Fig. 2 at region 32; [0109], [0118]) of the P-type doping material (32) are capable of being excited to the lowest unoccupied molecular orbit (LUMO level designated at the top of Fig. 2 at region 32; [0109]) of the P-type doping material (32). Subsequently, after the electrons move from HOMO orbit of layer 32, it is also capable of causing an electron transfer reaction from the HOMO orbit of the hole transport 

    PNG
    media_image2.png
    465
    671
    media_image2.png
    Greyscale

As such, the functional description of ‘electrons of the highest occupied molecular orbit of the P-type doping material are excitable to the lowest unoccupied molecular orbit of the P-type doping material under the excitation of light to cause an electron transfer reaction from the highest occupied molecular orbit of the hole transport material to the highest occupied molecular orbit of the P-type doping material to occur’, does not define a structural aspect of device being formed in the claimed invention. The organic electroluminescent device in Yamada is capable of causing an electron transfer reaction from the highest occupied molecular orbit (HOMO) of the hole transport material to the highest occupied molecular orbit (HOMO) of the P-type doping material to occur. The manufacturing desired result and does not provide for ascertainable structural limitations; as such, the examiner notes that since claims are the disclosure of the applicant’s invention for which protection is sought, therefore, this result is intrinsic to the claimed device manufactured by the claimed method. Thus ‘the excitation of electrons from HOMO level of P-type doping material to LUMO level of P-type doping material, causes an electron transfer reaction from the highest occupied molecular orbit (HOMO) of the hole transport material to the highest occupied molecular orbit of the P-type doping material to occur’ is considered taught by the prior art Yamada. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to claim 11, and further in view of US 2018/0033996 A1 (Wang) and US 2010/0283046 A1 (Uchida).
Regarding claim 13, Yamada discloses, the manufacturing method of an organic electroluminescent device (10/30/20; Fig. 1; [0085]) of claim 11, 
wherein forming a hole transport layer (31) between the anode (10) and the light emitting layer (33) by using a hole transport material (material of hole injection transport region 31; Fig. 1; [0090]) and a 

    PNG
    media_image1.png
    407
    473
    media_image1.png
    Greyscale

But Yamada but fails to teach explicitly, forming hole transport layer comprises: 
blending the P-type doping material and the hole transport material in a predetermined mass ratio; 
dissolving the mixture in a predetermined solvent to form a solution; and 
forming the hole transport layer by adopting the solution through a wet film forming process.  
However, in analogous art, Wang teaches, forming hole transport layer (14; Fig. 1; [0027]; i.e. first hole transport layer) comprises: 
blending the P-type doping material and the hole transport material in a predetermined mass ratio (Fig. 1; [0027]); 
Note: Wang teaches in para. [0027] that the mass percent of the P-type semiconductor material in the first hole transport layer 14 may be greater than or equal to 1% but less than or equal to 10%. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamada and Wang before him/her, to modify the teachings of a P-type doping material as part of the hole transport layer as taught by Yamada and to include the teachings of mass percent of the P-type doping material in the hole transport layer as taught by Wang since the appropriate mass percent of the P-type semiconductor material and the appropriate thickness of the first hole transport layer are selected according to the performance requirements of the organic light-emitting display panel ([0027]), thus the mass percent of the P-type semiconductor material would be guided by the performance requirement of the display panel. Absent this important teaching in Yamada, a person with ordinary skill in the art would be motivated to look for it in Wang while forming an organic electroluminescent device of Yamada.
But the combination of Yamada and Wang fails to teach explicitly, dissolving the mixture in a predetermined solvent to form a solution; and 
forming the hole transport layer by adopting the solution through a wet film forming process.  
However, in analogous art, Uchida teaches, dissolving the mixture (mixture of hole transport layer; Wang Reference) in a predetermined (coating liquid; 
forming the hole transport layer (3; Fig. 1; [0077]; i.e. hole transport layer) by adopting the solution through a wet film forming process (wet process; [0077]).  
Note: Uchida teaches in para. [0077] that the coating liquid for hole transport layer formation may contain resin for binding, and may contain, in addition to the resin, a leveling agent, additives (such as a donor and an acceptor). Examples of the resin for binding include polycarbonate and polyester. The solvent used for the coating liquid for hole transport layer formation is not specifically limited as long as being able to have a hole transport material dissolved or dispersed therein. Examples of the solvent include pure water, methanol, ethanol, THF, chloroform, xylene, and trimethyl benzene.

    PNG
    media_image5.png
    462
    479
    media_image5.png
    Greyscale

.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Wang and Uchida as applied to claim 13, and further in view of US 2020/0102419 A1 (Sano).
Regarding claim 14, the combination of Yamada, Wang and Uchida teaches claim 13 but fails to teach, the manufacturing method of an organic electroluminescent device, wherein the wet film forming process comprises inkjet printing, screen printing or blade coating.
However, in analogous art, Sano teaches, the manufacturing method of an organic electroluminescent device, wherein the wet film forming process comprises inkjet printing, screen printing or blade coating ([0005]).
Note: Sano teaches in para. [0005] that the wet process represented by a printing method or an inkjet method is expected because of the advantages of mass productivity, cost reduction in manufacturing processes, and expandability of a screen size.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamada, Wang, Uchida and Sano before him/her, to modify the teachings of dissolving the mixture in a predetermined solvent to form a solution using a wet process as taught by Uchida and to include the teachings of wet film forming process comprising inkjet printing as taught by Sano since inkjet printing method has the advantages of mass productivity, cost reduction in manufacturing processes, and expandability of a screen size ([0005]). Absent this important teaching in Yamada, Wang and Uchida, a person with ordinary skill in the art would be motivated to look for it in Sano while forming an organic electroluminescent device of Yamada.


Allowable Subject Matter
Claims 9 and 12 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 9, the closest prior art, US 2012/0267619 A1 (Yamada), in combination with US 2018/0269416 A1 (Hamade), US 2006/0194960 A1 (Kim), US 2018/0033996 A1 (Wang), US 2020/0111960 A1 (Li2), US 2010/0283046 A1 (Uchida) and US 2020/0102419 A1 (Sano) fails to disclose, “the organic electroluminescent display substrate of claim 8, wherein the organic electroluminescent display substrate comprises a red sub-pixel, a green sub-pixel and a blue sub-pixel, each of the red sub-pixel, the green sub-pixel and the blue sub-pixel corresponds to one organic electroluminescent device, and light emitted from the light-emitting layer in the organic electroluminescent device has a same color as the sub-pixel, the P-type doping material of the hole transport layer in the organic electroluminescent device corresponding to each of the blue sub-pixel and the red sub-pixel is chlorophyll, and the P-type doping material of the hole transport layer in the organic electroluminescent device corresponding to the green sub-pixel is fluoroboron dipyrrole”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 12, the closest prior art, US 2012/0267619 A1 (Yamada), in combination with US 2018/0269416 A1 (Hamade), US 2006/0194960 A1 


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2012/0235131 A1 (Okamoto) - An organic EL element is disclosed including an emission layer which is made of a host material having a highest occupied molecular orbital shallower than a highest occupied molecular orbital of an organic light emitting material in the emission layer or a host material having a lowest unoccupied molecular orbital deeper than a lowest unoccupied molecular orbital of the organic light emitting material.
2. US 2011/0233525 A1 (Terao) - An organic EL device is provided with a hole injection layer, a hole transport layer, a light-emitting layer, an electron transport layer and an electron injection layer between an anode and a cathode, wherein the hole injection layer is obtained by doping a hole transport material with an electron-accepting impurity.
3. US 2012/0003790 A1 (Brown) - A hole transport composition is disclosed comprising a hole transporting core, wherein the core is covalently bonded to a first arylamine group and also covalently bonded to a second arylamine group different from the first, and wherein the compound is covalently bonded to at least one intractability group, wherein the intractability group is covalently bonded to the hole transporting core, the first arylamine group, and the second arylamine group.
4. US 2014/0217379 A1 (Humphries) – A crosslinkable light-emitting composition is disclosed comprising a host material, a phosphorescent light-emitting dopant, a first crosslinker comprising an unsaturated carbon-carbon bond group and a second crosslinker comprising a ring system capable of undergoing ring-opening crosslinking.
5. US 2016/0233449 A1 (Murayama) - A light-emitting device is disclosed having a first light-emitting layer with a first quantum dot having a first core part and a first shell part. The first shell part has a surface coated with a surfactant, and the first shell part has a thickness of 3 to 5 ML based on the constituent molecule of the first shell part. The light-emitting device also can have second light-emitting layer with a second quantum dot having a second core part and a second shell part.
6. US 2005/0048314 A1 (Antoniadis) – An OLED device is presented where a hole injection/transport layer is added to the device structure in order to increase the number of holes injected into the emissive layer and reduce the number of electrons injected into the added hole injection/transport layer. 
7. US 2017/0117480 A1 (Oh) - An organic electroluminescent device is disclosed including a first electrode, a hole transport region on the first electrode, an emission layer on the hole transport region, an electron transport region on the emission layer, and a second electrode on the electron transport region. The electron transport region includes a first electron transport layer on the emission layer and a second electron transport layer on the 
8. US 2019/0097155 A1 (Kim) - An organic light-emitting diode is presented including a bottom electrode, a top electrode disposed opposite to the bottom electrode, and an organic layer that is interposed between the bottom electrode and the top electrode and includes a hole-transporting host and an electron-transporting host forming an exciplex and a phosphorescent dopant having a triplet energy which is lower than the triplet energy of the hole-transporting host, the triplet energy of the electron-transporting host, and the triplet energy of the exciplex.
9. US 2016/0248030 A1 (Zhang) - An organic electroluminescent display device is disclosed comprising a substrate, a hole injection layer, a hole transport layer and an electron blocking layer arranged on the substrate successively, wherein the material of the hole transport layer is a material with P-type doping. 
10. US 2013/0270531 A1 (Seo) - A light-emitting layer, which is a stack of a first light-emitting layer and a second light-emitting layer, is provided between an anode and a cathode. The first light-emitting layer is formed on the anode side and contains a first light-emitting substance converting triplet excitation energy into light emission, a first organic compound having an electron-transport property, and a second organic compound having a 
11. US 2016/0268351 A1 (Wu) - An OLED display panel is disclosed including a first light emitting layer covering at least two adjacent sub-pixels including the first sub-pixel, a charge blocking layer covering the second sub-pixel and the third sub-pixel, a second light emitting layer covering the first sub-pixel and the second sub-pixel, a third light emitting layer covering at least two adjacent sub-pixels including the third sub-pixel. LUMO energy levels of a main material of the charge blocking layer, a main light emitting material of the third light emitting layer, a main light emitting material of the second light emitting layer and a main light emitting material of the first light emitting layer are sequentially decreased or HOMO energy levels of the main light emitting materials of the first light emitting layer, the second light emitting layer, the third light emitting layer and the charge blocking layer are sequentially decreased.
12. US 2016/0365389 A1 (Gao) - An organic light-emitting diode array substrate is disclosed including an anode, a light-emitting layer and a cathode, the light-emitting layers are divided into a plurality of types by color (that is, the light-emitting layers are configured for emitting light of a plurality of colors), and are made of a host material and a guest material doped in the host material.
13. US 2018/0287084 A1 (Park) - An organic light emitting element is presented including a first electrode, a first organic layer on the first electrode, a second organic layer on the first organic layer, a second electrode on the second organic layer, and a mixed layer between the first organic layer and the second organic layer. A gap between a highest occupied molecular orbital (HOMO) energy level of the first organic layer and a lowest unoccupied molecular orbital (LUMO) energy level of the second organic layer may be in a range from about 1.35 eV to about 1.70 eV.
14. US 2009/0200923 A1 (Fujita) - An organic EL device having excellent light-emitting properties, particularly a long lifetime, is demonstrated by controlling a balance between a hole and an electron, which is required for light-emitting in the organic EL device. It includes a structure in which an anode, an organic layer including a light-emitting layer, and a cathode are stacked on a substrate in this order, wherein the light-emitting layer includes two or more different light-emitting materials, and a difference in photoluminescence peak wavelength between the two or more different light-emitting materials is about 50 nm or less. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. M. Sohel Imtiaz/
Patent Examiner
Art Unit 2812


03/15/2021

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812